Citation Nr: 0028450	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an effective date earlier than December 29, 
1993, for an award of VA pension benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from May 1968 to March 1969.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, in 
September 1994 that granted VA pension benefits, effective 
from June 8, 1994.  A rating decision in December 1994 
assigned an effective date of December 29, 1993, for pension 
benefits.  

A personal hearing was conducted before a hearing officer at 
the RO in November 1995.  In April 1997, the Board noted that 
testimony adduced at that hearing raised a claim of clear and 
unmistakable error (CUE) in rating decisions in 1990 that 
denied VA pension benefits.  The Board found that claim to be 
inextricably intertwined with the issue currently before the 
Board and Remanded the case for adjudication of the CUE 
claim, deferring appellate consideration of the effective 
date issue.  Because the RO had not considered the CUE claim, 
the Board again Remanded the case in April 1998.  Rating 
decisions in April 1998 and August 1999 concluded that the 
1990 rating decision did not contain CUE.  The veteran filed 
a notice of disagreement and the RO provided him with a 
statement of the case concerning that issue.  A timely 
substantive appeal of the CUE issue was not received.  The RO 
did not certify that issue for appellate consideration and 
the veteran's representative noted in September 2000 that "a 
timely appeal was not perfected."  

Therefore, no issue relating to CUE in rating decisions in 
1990 is currently before the Board.  

FINDINGS OF FACT

1.  Entitlement to VA pension benefits was denied by rating 
decisions in September 1990 and October 1990.  The veteran 
was notified of those determinations and did not appeal.  

2.  Rating decisions in April 1998 and August 1999 determined 
that the 1990 rating decisions were not clearly and 
unmistakably erroneous.  The veteran did not perfect his 
appeal of the April 1998 and August 1999 determinations.  

3.  The veteran filed an application to "reopen" his claim 
for VA pension benefits on December 29, 1993.  

4.  The veteran was not so incapacitated by his disability as 
to prevent him from filing his pension claim at any time 
between December 29, 1992, and December 29, 1993.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 29, 
1993, for an award of VA pension benefits are not met.  
38 C.F.R. § 3.400(a)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO denied the veteran's claim for VA pension benefits by 
a rating decision in September 1990 and notified him of that 
decision in October 1990; a rating decision in October 1990 
also denied VA pension benefits and the veteran was notified 
of that determination in November 1990.  No further 
communication was received from the veteran until September 
3, 1993, when he requested copies of certain VA hospital 
records.  

On December 29, 1993, the RO received a VA Form 21-4138, 
signed by the veteran, indicating his desire to reopen his 
claim for service connection for a nervous disorder because 
the condition had gotten worse.  He noted that he was being 
treated by a private physician and had also received 
treatment at a VA facility in 1990.  

On June 8, 1994, the RO received a VA Form 21-0517-1, 
Improved Pension Eligibility Verification Report, and another 
VA Form 21-4138 wherein the veteran stated that he wished 
"to reopen a claim for non-service connected pension 
benefits based on psychiatric condition."  Considerable 
additional medical evidence was received and a rating 
decision in September 1994 awarded the veteran non-service 
connected disability pension benefits, effective from June 8, 
1994.  

The veteran filed a notice of disagreement concerning the 
effective date assigned by the RO.  A rating decision in 
December 1994 assigned December 29, 1993, as the effective 
date for the award.  The RO furnished the veteran with a 
statement of the case regarding that issue and he 
subsequently filed a timely substantive appeal, in which he 
requested a personal hearing before the Board at the RO.  

Of record is the report of a private psychological evaluation 
compiled following sessions in December 1993 and January 
1994.  The examiner indicated that the veteran was 
hyperactive and emotional, although he was always able to 
return to the subject under discussion.  His cognitive skills 
appeared variable, but his underlying intellectual capacity 
was judged to be superior.  The examiner noted that his 
thought processes showed some evasiveness and guarding and 
his concentration and attention span varied depending on his 
degree of emotional arousal.  The veteran's anger and 
hostility were generally quite near the surface.  The 
examiner concluded that, because of the danger that his 
impaired judgment might create disruptive difficulties and 
distress, he recommended a course of psychotherapeutic 
treatment.  

In January 1995, the veteran wrote to the RO arguing that his 
claim for VA pension benefits was filed and received in 1990, 
providing a copy of a VA Form 526, Veteran's Application for 
Compensation or Pension, that was date-stamped by the RO in 
February 1990.  

A personal hearing was conducted at the RO before a hearing 
officer in November 1995.  The veteran testified that he last 
worked in December 1993, but that the work he had been doing 
was not "long term" work.  He indicated that he couldn't 
handle work.  The veteran argued, essentially, that he was 
unable to work in 1990 when he filed a claim for pension 
benefits.  He also testified that he did not receive notice 
of the rating decisions in September and October 1990 that 
denied pension benefits.  The hearing officer pointed out 
that the record reflected that the veteran personally 
reviewed his claims file in March 1991 and so had 
constructive knowledge of the 1990 rating decisions, even if 
he didn't receive the notices (which, the record shows, were 
mailed to his address of record, along with an explanation of 
his right to appeal those decisions).  The veteran stated 
that he believed that the 1990 rating decisions were clearly 
and unmistakably erroneous in denying pension benefits, 
because the evidence showed that he was insane at the time.  

The Board notes that the veteran requested on a number of 
occasions that he be afforded a personal hearing before the 
Board, initially at the RO, then later in Washington, DC.  
However, in January 1997 the veteran wrote to the Board to 
state that he would not personally appear at the hearing that 
had been scheduled, but that his representative would 
represent him at the hearing.  Accordingly, the scheduled 
hearing was canceled and his representative submitted a 
written Informal Hearing Presentation instead in February 
1997.  

The veteran has argued, essentially, that because his claim 
for VA pension benefits was originally filed in 1990, the 
pension award that was granted in September 1994 should be 
made effective from February 1990.  

In October 2000, less than 90 days after the veteran's 
records were transferred to the Board, additional evidence 
was received from his representative, accompanied by a waiver 
of initial RO consideration of that evidence.  The provisions 
of 38 C.F.R. § 20.1304(c) (1999) permit the Board to consider 
such evidence without initial referral to the RO.  

The evidence that was received in October 2000 consists of 
two medical reports that were apparently submitted in 
conjunction with proceedings in a state court and a Social 
Security Administration (SSA) Administrative Law Judge's 
decision dated in March 1996 granting SSA disability 
benefits, effective from October 1986.  The medical records 
consist of a November 1989 report by a physician who found 
that the veteran did not meet the requirements for a finding 
of competency to stand trial and suggested further mental 
examination.  Following further evaluation of the veteran, 
the same physician and a clinical psychologist found, in a 
January 1990 report, that during the time frame 1988-1989 the 
veteran was in an acute psychotic state due to paranoid 
schizophrenia and could not appreciate the wrongfulness of 
his actions.  

Analysis

A notice of disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final.  38 C.F.R. § 19.129 (1990).  

The record shows that notice of the September 1990 and 
October 1990 rating decisions was mailed to the veteran at 
his address of record in October 1990 and November 1990.  The 
record does not contain any further communication from him 
prior to December 1993.  On December 29, 1993, the veteran 
wrote that he wanted to reopen his claim for service 
connection for a nervous condition.  Inasmuch as he did not 
file a notice of disagreement with either of the 1990 rating 
decisions within 1 year after he was notified that pension 
benefits were denied, those rating decisions became final.  

In conjunction with the instant appeal, the veteran raised 
the issue of clear and unmistakable error (CUE) in the 1990 
rating decisions.  Rating decisions in April 1998 and August 
1999 determined that the 1990 rating decisions did not 
contain CUE.  The veteran submitted a notice of disagreement 
and the RO furnished him with a statement of the case in 
October 1999.  As noted at the beginning of this decision, 
the veteran did not file a substantive appeal within 1 year 
of being notified of either the April 1998 or the August 1999 
rating decision.  Therefore, those decisions are final.  
Moreover, in light of the conclusions reached in those latter 
decisions, the 1990 rating decisions remain final.  38 C.F.R. 
§ 3.105(a) (1999).  

On December 29, 1993, the veteran applied to reopen his 
service connection claim regarding a nervous condition.  On 
June 8, 1994, the veteran wrote to the RO indicating that he 
wanted to "reopen" his claim for disability pension.  
Although a September 1994 rating decision granted VA pension 
benefits, effective from June 8, 1994, a rating decision in 
December 1994 made the pension benefits effective from 
December 29, 1993.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  For claims received on or after 
October 1, 1984, except as provided below, the effective date 
for the award will be the date of receipt of the claim.  If, 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(a)(2).  

The issue in this case, then, turns on the answer to 2 
questions: 1) on what date did the veteran file his claim for 
VA pension benefits, and 2) was he prevented from filing his 
disability pension claim for at least the first 30 days after 
he became permanently and totally disabled, at any time 
during the year prior to the date of receipt of his claim?  

First, the record clearly shows that the veteran filed his 
pension claim on June 8, 1994.   However, the RO apparently 
construed his application to reopen his service connection 
claim, which was received on December 29, 1993, as his 
pension claim.  The Board notes in this regard the veteran's 
statement at that time that his nervous condition, upon which 
he based his pension claim, had worsened.  

Considering the circumstances of the veteran's claims and the 
content of the December 1993 statement, the Board finds that 
the veteran's claim for pension benefits was received on 
December 29, 1993.  

The veteran has submitted no evidence showing that he was so 
disabled at any time during the 1-year period prior to 
December 29, 1993, that he was unable to file for VA pension 
benefits.  The medical evidence that is of record covers only 
the period up until 1990 and beginning again in December 
1993.  The private psychologist's reports dated in January 
and July 1994 clearly show that, although seriously disabled 
by his psychiatric symptoms, the veteran was apparently able 
to care for himself and enjoyed the "acquisition of 
knowledge," reading voraciously.  A course of psychotherapy 
was recommended, but the veteran was then taking no 
psychotropic medication.  

The Board cannot conclude from the evidence of record that 
the veteran was prevented from filing his disability pension 
claim at any time within the 1-year period prior to 
December 29, 1993, due to his psychiatric disability.  

Therefore, because his application to reopen his pension 
claim was received on December 29, 1993, the effective date 
for the award of VA pension benefits cannot be earlier than 
that date.  38 C.F.R. § 3.400(a)(2).  

Accordingly, the veteran's claim for an earlier effective 
date for the award of pension benefits must be denied.  


ORDER

An effective date earlier than December 29, 1993, for an 
award of VA pension benefits is denied.  


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 

